Citation Nr: 0329850	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  97-19 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for paranoid 
schizophrenia.

2.	Entitlement to service connection for post traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claim of entitlement to 
service connection for a nervous disorder and post traumatic 
stress disorder (PTSD).  


REMAND

The veteran has stated that, while in service, he witnessed a 
fellow solider attempt to commit suicide, and that as a 
result, he now suffers from a psychiatric disorder, and/or 
PTSD.  Although the veteran has indicated that he underwent 
counseling for this traumatic event in service, a thorough 
review of the veteran's service medical and personnel records 
has revealed no such records.

Nevertheless, the Board notes that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  

In the instant case, the Board notes that it does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should ensure that the 
veteran has received all required notice under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, the Board notes that the veteran has submitted very 
general statements regarding the stressful event he alleges 
caused his PTSD.  These statements have not contained 
sufficient specificity, to include the names of the 
individual he claims to have witnessed attempting suicide, or 
a sufficiently narrow timeframe, such that they can be 
researched in an attempt to verify this stressor.  In view of 
the other development undertaken, he will be offered an 
additional opportunity to provide information as to any 
specific stressors.  Current information is insufficient to 
sustain a diagnosis of PTSD.  No specific stressors have been 
confirmed.  The Board is of the opinion that the veteran 
should be again contacted in an attempt to obtain specific 
information regarding his alleged stressors, such that a 
further attempt to verify them can be made.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.	The veteran should be contacted and 
requested that he provide more specific 
information regarding the stressful event 
he witnessed in service, including the name 
of the service member he witnessed 
attempting suicide, and the precise date of 
that attempt.

2.	If a detailed summary of stressors is 
submitted by the veteran, with specific 
details regarding the veteran's alleged 
stressors, that and all associated 
documents, to include information from his 
personnel records, should be sent to 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150- 3197 or other 
appropriate source.  That agency should be 
requested to provide any information which 
might corroborate the veteran's alleged 
stressors, including operational orders and 
other pertinent reports pertaining to the 
veteran's units.  

3.	The veteran should be contacted to 
ascertain whether he has had recent 
treatment for the disabilities at issue.  
If so, an attempt should be made to obtain 
the appropriate records.  If records are 
not obtained, the claims folder should 
reflect attempts made to find the records.  
Further, if the reported in-service 
stressors are confirmed, a VA psychiatric 
examination should be scheduled.  All 
indicated tests should be accomplished and 
all clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  After examining the 
veteran and reviewing the claims folder, 
the examiner should indicate whether any 
psychiatric disorder found is in any way 
related to service or in-service event.

4.	To help avoid future remand, the RO must 
ensure that all requested development has 
been completed (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.	The RO must also review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must 
also ensure that all notice obligations 
under Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003) and other applicable legal criteria, 
are complied with and satisfied.

6.	After completion of the above requested 
development, and any other development 
deemed warranted by the record, to include 
the aforementioned VA examination if 
warranted, the RO should adjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority.  The RO must 
provide adequate reasons and bases for its 
determination.  Readjudication should 
include consideration of all evidence 
associated with the claims files since the 
last statement or supplemental statement of 
the case.  Thereafter, a supplemental 
statement of the case should be issued, 
with an appropriate opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




